Title: To Benjamin Franklin from William Jackson, 3 December 1783
From: Jackson, William
To: Franklin, Benjamin


          
            On board the Washington Decemr. 3rd. 1783
          
          Major Jackson begs leave to present his most respectful compliments to Doctor Franklin— He regrets that particular business obliges him to debark in England, as it will delay the happiness which he hopes to enjoy in the honor of renewing his acquaintance with his Excellency.
          Major Jackson presents himself with respect and affection to Mr. W. T. Franklin.
          Mr. Bache and his family were in perfect health when Major J. left Philadelphia on the 10th. of November.
        